DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and Terminal Disclaimer filed on 12/08/20, a supplemental Amendment filed on 01/08/21, an IDS filed on 09/29/20, an IDS filed on 12/08/20 and an IDS filed on 12/11/20. Claims 15 and 18 have been amended, claims 1-14 have been cancelled and new claims 31-35 has been added. Accordingly, claims 15-35 are pending and under examination on the merit. 

                                                     Terminal Disclaimer

The terminal disclaimer filed on 12/08/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed Patents and Applications has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a pharmaceutical composition comprising a plurality of coated nanoparticles each comprising a core comprising loteprednol etabonate in at least 80% of the core and a mucus-penetrating coating comprising a triblock copolymer as claimed, glycerin and sodium chloride and wherein the coated nanoparticles are mucus-penetrating. Miliburn teach nanoparticles 
The filing of Terminal Disclaimers have also obviated the rejections under obviousness type double patenting.

Claims 15-35 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/            


Mina Haghighatian
Primary Examiner
Art Unit 1616